Case 2:18-cv-00007 Document 83 Filed 02/12/20 Page 1 of 6 PagelD #: 269

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON DIVISION
JAMES T. BRADLEY and GARRETT LAMBERT,
in their own right and on behalf of others
similarly situated,

Plaintiffs,

Vv. Civil Action No. 2:18-cv-00007
Judge John T. Copenhaver, Jr.

LEGACY LAND MANAGEMENT, INC.,
KENNETH LAMBERT, and SHERRI
LAMBERT, individually,

Defendants.

ORDER APPROVING SETTLEMENT, GRANTING CLASS CERTIFICATION FOR
SETTLEMENT PURPOSES, AWARDING ATTORNEY FEES AND COSTS AND A
SERVICE AWARD TO THE NAMED CLASS REPRESENTATIVES

The Plaintiffs filed an unopposed Motion for Approval of Settlement, Class Certification
for Settlement Purposes and a Service Award to the named Plaintiffs and a separate Motion for

Award of Attorney Fees and Costs. For the reasons stated herein, the Motions are GRANTED.

Accordingly, the Court hereby FINDS, ORDERS, ADJUDGES, AND DECREES as follows:

I. Jurisdiction. The Court has jurisdiction over the subject matter of the proposed
class action against the Defendants captioned James T. Bradley and Garrett Lambert, in their own
right and on behalf of others similarly situated v. Legacy Land Management, Inc., Kenneth
Lambert, and Sherri Lambert, individually, and over all parties to the Lawsuit, including all class
members.

2. Settlement Class. This Lawsuit was filed on January 3, 2018. The parties

engaged in written discovery and scheduled depositions. The Defendants voluntarily provided all
Case 2:18-cv-00007 Document 83 Filed 02/12/20 Page 2 of 6 PagelD #: 270

of the critical data required for Plaintiffs counsel to evaluate the merits and the value of the case.
The parties then engaged in arm’s-length negotiations and were able to reach a resolution of the
matter.

Following an agreement on the terms of the settlement, the Plaintiffs filed an unopposed
motion for preliminary approval of the settlement agreement, the granting of conditional limited
class certification, the appointment of James T. Bradley and Garrett Lambert as the class
representatives, and entry of a scheduling order for final approval. That Motion was granted
October 24, 2019.

The Court finds that the requirements are met for the Settlement Class.

Accordingly, the Court FINDS that all of the requirements of the Federal Rules of Civil
Procedure 23(a) and 23(b)(3) have been satisfied, and that this action is hereby certified as a
limited fund class action for settlement purposes on behalf of the following class of Plaintiffs:

All persons formally employed by the Defendants in the State of
West Virginia who had a payroll check returned for nonsufficient
funds from December 1, 2017 to March 1, 2018.

3. Class Representative. The class consists of 63 affected employees. The Court
designated Plaintiffs, James T. Bradley and Garrett Lambert, as settlement class representatives.
The Court designated two settlement class representatives as one was an hourly employee, and the
other was a salaried employee so as to cover both classes of employees.

4, Class Counsel. The Court approved Greg A. Hewitt and Anthony M. Salvatore

and the law firm of Hewitt & Salvatore, PLLC and Anthony Majestro and J.C. Powell of the law

firm of Powell & Majestro, PLLC as settlement class counsel (“Class Counsel”).
Case 2:18-cv-00007 Document 83 Filed 02/12/20 Page 3 of 6 PagelD #: 271

Class counsel and counsel for Defendants are experienced in complex litigation including
class action litigation. The Settlement Agreement was reached after arm’s length negotiations
between counsel.

5. Claims Administrator, The Court approved the law firm of Hewitt & Salvatore,
PLLC to serve as “claims administrator”.

6. Settlement Amount. In accordance with the terms of the Settlement Agreement,
Defendants have paid a Gross Settlement Amount, of $180,000.00. The Gross Settlement Amount
shall be used to make settlement payments, to pay Class Counsels’ attorneys’ fees and costs, and to
pay a Service Award to the Class Representatives. Each of the 63 Class Members shall receive
$1,500.00. In the event Class Members cannot be located or found, any unpaid amounts
attributable to their interests shall be timely remitted to the West Virginia State Treasurer’s Office.
At the time of entry of this Order, only one potential Class Member has not been located.

The amount of the settlement $180,000.00, is fair, reasonable, and adequate. If the
settlement had not been reached, both parties faced the expense, risk, and uncertainty of extended
litigation.

Therefore, upon consideration of the terms of the proposed Settlement Agreement, the
Court FINDS the Settlement Agreement to be sufficiently fair and reasonable. In making this
determination, the Court has considered the current posture of this litigation, the risks and benefits
to the parties involved in both settlement of these claims and the likelihood of recovery should the
matter proceed to trial.

Accordingly, the Court GRANTS APPROVAL of the Settlement Agreement.

7. Report of Claim’s Administrator. The Court received a report of the Claim’s

Administrator on January 16, 2020 and finds no Class Member opted out. Further, the Court finds
Case 2:18-cv-00007 Document 83 Filed 02/12/20 Page 4 of 6 PagelD #: 272

that upon review of the Court file and the submission of the Claim’s Administrator, that there have
been no objections filed.

The Court finds that the Claim’s Administrator complied with the Court’s temporary Order
dated October 24, 2019.

8. Release. Each Class Member will release the following claims:

[E]ach Class Member who does not opt-out of the Settlement Class, shall fully

release and forever discharge Defendants and Releasees from claims brought

pursuant to the West Virginia Wage Payment and Collection Act, W. Va. Code

§21-5-3, who had payroll checks returned for nonsufficient funds for the time

period of December 1, 2017 to March 1, 2018.

9. Claims. Settlement payments shall be mailed to members of the Settlement Class
by the Claims Administrator within thirty (30) days of the Court’s final approval of the settlement.
Each Class Member will receive the sum of $1,500.00.

The Court FINDS that the claims process outlined in the Settlement Agreement is
appropriate under the circumstances.

10. Class Counsel Fees and Expenses and Service Award. The Court has received the
request for attorney fees, costs and a service award for both Class Representatives. The Court
GRANTS the request for attorney fees and costs not to exceed $75,500.00, inclusive of costs, plus
payment of a service award to each named Plaintiff in the amount of $5,000.00. The Court has
received a packet of eleven time sheets from Class Counsel justifying the requested fee herein,
which packet is hereby ORDERED filed.

The Court, upon reviewing the submitted time sheets finds that the Plaintiffs’ counsel
spent a significant amount of time in prosecuting the claims and administering the distribution
to the class members. The total amount of time spent by the Plaintiffs’ counsel in this small

class action, all on a contingent fee basis, combined with the result merits the requested attorney

fees and costs.
Case 2:18-cv-00007 Document 83 Filed 02/12/20 Page 5 of 6 PagelD #: 273

In granting this Motion, the Court FINDS as follows:

a. This matter was extensively litigated.

b. Class counsel also served as Claim’s Administrator to control costs and
increase the award to each class member.

c. This claim was filed under the WVWPCA W.Va. Code § 21-5-1 et. seq.,
which allows for the recovery of fees and costs.

d. Claim Counsel incurred costs in the amount of $4,221.99 and spent
considerable time litigating this matter.

e. The award of fees and costs is fair and reasonable.

f. There have been no objections to the requested attorney fees and costs.

11. Final Report. The Claim’s Administrator shall provide a final report to this Court
within forty (40) days after the entry of this Order confirming that all disbursements have been
made.

Further, it appears that all but one (1) of the sixty-three (63) perspective class members
have been located. If the remaining class member is not located prior to the final report, those
monies shall be deposited into the West Virginia State Treasurer’s Office in the name of the
individual.

12. No Party Admission of Liability. This Order and all rulings and findings shall not

 

be construed or used as an admission, concession, or declaration against the named Plaintiff, any
Class Member, or Defendants (or any of their past or present subsidiaries, parent companies,
affiliates, divisions, corporation in common control, successors, assigns, officers, directors,

shareholders, partners, insurers, employees, or other agents) of any fault, wrongdoing, breach,
Case 2:18-cv-00007 Document 83 Filed 02/12/20 Page 6 of 6 PagelD #: 274

liability, lack of merit of the settled claims, or certification of any class. Defendants deny that the
facts of this case meet the requirements of class certification for any purpose other than settlement.

Entered this 12thday of _ February , 2020

(. Dpekn FL

Judge John T. Copenhaver, Jr.

x
